Citation Nr: 1012701	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-12 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
the purpose of accrued benefits.  

2.  Entitlement to service connection for the cause of the 
Veteran's death, to establish an award of dependency and 
indemnity compensation benefits.



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to 
September 1991.  The Veteran died in September 2006, and the 
appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2007 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Petersburg, Florida, (hereinafter 
RO).  

The issues of entitlement to DIC under the provisions of 38 
U.S.C. § 1318 requires additional development and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show that the 
Veteran incurred additional disability due to carelessness, 
negligence, lack of proper skill, or similar instance of 
fault on the part of VA.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
the purpose of accrued benefits have not been met.  38 
U.S.C.A. §§ 1151, 5121 (West 2002); 38 C.F.R. §§ 3.358, 
3.361, 3.1000 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify 
was fulfilled with respect to the issue decided herein by 
letter dated in October 2006 prior to initial adjudication 
that informed the appellant of the information and evidence 
necessary to prevail in her claim.    

With regard to the duty to assist, clinical reports from the 
VA treatment at issue have been obtained.  As such, and 
bearing in mind that an adjudication of a claim for accrued 
benefits must be based on evidence constructively on file at 
the time of the Veteran's death, the duty to assist has been 
fulfilled with respect to the issue adjudicated below.  
38 C.F.R. § 3.1000.

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The law governing claims for accrued benefits provides that, 
upon the death of a Veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid, 
based on existing rating decisions or other evidence that 
was on file when he died. 38 U.S.C. § 5121(a).

Accrued benefits include those the Veteran was entitled to 
at the time of death under an existing rating or the 
evidence physically or constructively of record at the time 
of the Veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston 
v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 
3.1000(a).  Thus, the appellant cannot furnish additional 
evidence that could be used to substantiate her claim, and 
VA could not develop additional evidence that would 
substantiate the claims of entitlement to accrued benefits.  
"Evidence in the file at date of death" means evidence in 
VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims folder on or before the date of death. 38 
C.F.R. § 3.1000(d)(4); see also Hayes v. Brown, 4 Vet. App. 
353 (1993).

The Veteran must have had a claim pending at the time of his 
death for accrued benefits or else be entitled to them under 
an existing rating or decision.  Jones v. West, 136 F.3d 
1296, 1299-1300 (Fed. Cir. 1998).  In addition, an 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).  In this 
case, as a claim filed by the Veteran in August 2006 for 
benefits provided by 38 U.S.C.A. § 1151 was on file at the 
time of the Veteran's death, and the appellant filed a claim 
for accrued benefits that was received in October 2006 
within one month of the Veteran's death in September 2006, 
these requirements have been met.   

In general, when a Veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.  

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a Veteran, disability resulting 
from VA hospital care furnished the Veteran, or pursuant to 
the provision of vocational rehabilitation training by VA,  
will be compensated in the same manner as if service-
connected, if the disability was caused by (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
care or (B) an event which is not reasonably foreseeable.  
See also 38 C.F.R. §§ 3.358, 3.361.  

It was asserted by the Veteran prior to his death, and the 
appellant in her claim for accrued benefits, that the 
Veteran became paralyzed due to improper care by VA when he 
presented to a VA medical facility in May 2005 for treatment 
of headaches.  It is asserted that while VA ultimately 
determined that surgery was necessary in May 2005 and that 
this surgery had to be performed at a private medical 
facility (Tampa General Hospital), VA was ultimately at 
fault for the fact that the Veteran became paralyzed after 
he was afforded the private surgery.  It was argued by the 
Veteran that, when he presented to VA in May 2005, "VA had 
the medical responsibility for my well being."  There are no 
specific allegations as to what action, or inaction by VA, 
ultimately resulted in the Veteran's paralysis.  

With the above assertions in mind, review of the evidence 
does reflect that in May 2005, the Veteran was admitted to 
VA for treatment of severe headaches.  Reports from the 
treatment in question indicate the Veteran was admitted to 
the VA medical center at that time from the emergency room 
after presenting with a subarachnoid hemorrhage as confirmed 
by a CT scan.  An angiography revealed a diagnosis of a 
dural AV fistula around the base of the skull involving both 
the ascending pharyngeals and branches as well as the 
cervical muscular branch of the vertebral artery.  It as 
determined the Veteran had a class 6 dural AV fistula whose 
treatment was beyond the medical capabilities of the 
resources available at the VA medical facility, and 
arrangements were made to transfer the Veteran to a private 
medical facility.  Thereafter, the Veteran underwent what 
was described as major surgery for resection of posterior 
fossa arteriovenous fistula at the private medical facility.  
The post operative course was said on VA nursing reports to 
have been complicated by injury to the brainstem with 
subsequent tetraplegia.  

After the Veteran was returned to the VA medical center from 
the private facility, several complications arose until the 
Veteran's death in September 2006.  For example, after a CAT 
scan showed hydrocephalus and possible VP shunt malfunction, 
the Veteran underwent VP shunt removal on the right side and 
placement of a new VP shunt in the right occipital and 
abdominal regions in October 2005.  In November 2005, the 
Veteran underwent VP shunt revision and placement of a low-
pressure Medtronic valve.  The discharge summary from the VA 
hospitalization following the Veteran's transfer from the 
private facility until he was discharged to his home in 
September 2006 noted that the Veteran's course was also 
complicated by pneumonia, urinary tract infections, 
bacteremia, central nervous system infections, and 
peripheral neuropathy, among other manifestations.  A nurse 
practitioner who reviewed the Veteran's clinical history 
concluded in May 2007 that based on her review of the 
Veteran's discharge summaries "I do not think there has been 
a VA failure in due diligence."  

As a claim for accrued benefits is based on evidence that 
was on file at the time of the Veteran's death, it is the 
case that the above May 2007 assessment by the VA nurse 
practitioner cannot be considered.  Nevertheless, review of 
the VA clinical evidence physically or constructively of 
record prior to the Veteran's death simply reveals no 
medical opinion or findings which would support a conclusion 
that the Veteran developed additional disability due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing care or an event which was not reasonably 
foreseeable.  As for the assertions of the Veteran and his 
appellant that the Veteran developed additional disability, 
to include paralysis, as a result of improper VA care, such 
lay assertions cannot be used to establish the claim.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, the Board concludes that the negative evidence of 
record exceeds that of the positive.   

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the claim for compensation under 
the provisions of 38 U.S.C.A. § 1151, the doctrine is not 
for application.  Gilbert, supra.  
 

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
purpose of accrued benefits is denied.  

REMAND

Review of the service treatment reports reflect that the 
Veteran received treatment, to include Librium, for a 
syncope in May 1990.  Given that a cerebrovascular accident 
was the cause of the Veteran's death and the extensive 
cerebellar pathology in the months preceding his death as 
summarized above, the Board concludes that a VA medical 
opinion as to whether there was an etiologic relationship 
between the in-service syncope and the disease that caused 
his death is necessary in order to fulfill the duty to 
assist provisions of the law with respect to the claim for 
service connection for the cause of the Veteran's death.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, 
the claim for entitlement to service connection for the 
cause of the Veteran's death is remanded for the following 
development: 

1.  The Veteran's claims files are to be 
provided to a VA neurologist who should 
review them and render an opinion as to 
whether there was an etiologic 
relationship between the in-service 
syncope and the cause of the Veteran's 
death, (cerebrovascular accident).  

2.  Thereafter, the claim must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the appellant in connection with this 
claim, she must be provided a 
supplemental statement of the case and 
an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


